Citation Nr: 0602900	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  96-23 455A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for uterine fibroid cysts.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1982 to June 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

In September 2001, the veteran testified before the 
undersigned Veterans Law Judge at a Travel Board hearing at 
the RO.  A transcript of the hearing is associated with the 
claims file.  In December 2001 and April 2005, the Board 
remanded the veteran's claim for further development.  As 
this development has since been undertaken, the claim is 
properly before the Board at this time.


FINDING OF FACT

The competent medical evidence of record preponderates 
against a finding that the veteran's uterine fibroid cysts 
began in service or that her gynecological symptoms and 
treatment in service are related to her current diagnosis of 
uterine fibroids.


CONCLUSION OF LAW

Uterine fibroid cysts were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records, dated from March 1982 
to March 1992, contain numerous complaints and treatments for 
gynecological symptoms.  She complained of vaginal bleeding, 
with the recent insertion of an intrauterine device, in March 
1982.  In February and March 1983, the veteran had symptoms 
of vaginal discharge.  In February 1984, she complained of 
breast discharge.  The assessment was a normal pelvic 
examination.  She complained of pelvic pain in December 1984.

In April 1985, the veteran complained of heavy vaginal 
bleeding.  She was found to have a nonspecific discharge in 
May 1985.  In July and August 1986, the veteran complained of 
heavy menstrual periods.  A December 1986 service medical 
record shows the veteran complained of abdominal pain and 
received a provisional diagnosis of a pelvic lesion.

In December 1987, the veteran delivered a child by caesarean 
section, and underwent a bilateral tubal ligation.  A 
February 1991 service examination showed that the veteran had 
a normal pap smear in September 1990.  Her pelvic examination 
was normal, and no defects or diagnoses were noted.

VA outpatient treatment and examination reports beginning in 
July 1993 show the veteran reported treatment for uterine 
fibroids, and received such treatment.

In September 2001, the veteran testified before the 
undersigned.  She described being diagnosed with Bartholin 
cysts in service and having heavy menstruation periods.  She 
was prescribed medication.  She encountered hemorrhaging, 
blood clotting, and a Bartholin cyst.  After service, she was 
diagnosed with a uterine fibroid.  She had undergone an 
abortion in service in 1985, and she stated the belief it was 
then that her problems started.

In June 2005, the veteran underwent VA examination.  She 
reported a history of heavy and irregular bleeding, and a 
dilatation and curettage (D&C) in service.  She had undergone 
two elective abortions, one caesarean section, and a tubal 
ligation in service.  A 2001 ultrasound showed obvious 
fibroids.  She opted not to have any surgery performed at 
that time.  She no longer suffered from any bleeding.

The examiner noted that there was no evidence of a prior 
diagnosis of fibroids during service in her records.  
Notations done then showed she had a normal-size uterus.  
There were no ultrasounds done during her active duty.  It 
was thought to be possible that there were fibroids present 
during service, but there was no evidence of it.  The 
examiner noted that fibroid tumors are very common, and the 
basic risks are being African American and family history of 
the condition.  There was noted to be no evidence of 
environmental causation.  The examiner opined that it was 
very unlikely that the fibroids caused the veteran's 
abdominal girth.  With regard to the Bartholin cyst, there 
was only one mention of it and no real description of this in 
service, and the examiner noted that it typically has no 
residual complications.

The examiner later reviewed the veteran's diagnostic studies, 
and found that the description of the uterus and associated 
fibroids was identical on recent ultrasounds to the 
description from 2001.  There was no real change in size or 
number of the fibroids since then.  The veteran had a fibroid 
uterus, documented as early as 1997 on an ultrasound.  
Therefore, the examiner rendered the opinion that it is 
"less likely as not" that the current uterine fibroids were 
incurred in military service.  The examiner noted that, per 
her service records, the veteran had a normal-size uterus in 
service, and no diagnosis of uterine fibroids in service.

II.  Analysis

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

In a January 2004 letter, the RO informed the appellant of 
its duty to assist her in substantiating her claim under the 
VCAA, and the effect of this duty upon her claim.  In 
addition, the appellant was advised, by virtue of a detailed 
April 1999 statement of the case (SOC) and December 2002, 
June 2004, and November 2005 supplemental statements of the 
case (SSOCs) issued during the pendency of this appeal, of 
the pertinent law, and what the evidence must show in order 
to substantiate her claim.  We therefore believe that 
appropriate notice has been given in this case.  Further, the 
claims file reflects that the November 2005 SSOC contained 
the new duty-to-assist regulation codified at 38 C.F.R. § 
3.159 (2005).  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  All the above notice documents must be read 
in the context of prior, relatively contemporaneous 
communications from the RO.  See Mayfield, at 125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002 & 
Supp. 2005).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by active military service.

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
The fact that a condition occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition.  See Rabideau v. Derwinski, 2 Vet. App. at 
144; Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  This 
principle has been repeatedly reaffirmed by the Federal 
Circuit Court, which has stated, "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  See D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000) (to the same effect).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).

In this case, it is clear from the record that the veteran 
suffered from numerous gynecological symptoms in service.  
She repeatedly reported heavy menstrual cycles, and she 
underwent two abortions, one caesarean section, and one tubal 
ligation (bilateral) during service.  It is also clear that 
after service, and as recently as June 2005, the veteran was 
diagnosed with uterine fibroids.  Therefore, the veteran has 
demonstrated gynecological treatment in service, and she has 
a current gynecological diagnosis.  At issue, then, is 
whether the in-service and post-service medical conditions 
are related.

A review of the evidence, outlined above, shows there is only 
one medical opinion offered as to whether the veteran's in-
service treatment for gynecological disorders is related to 
her current diagnosis of uterine fibroids.  In June 2005, a 
VA examiner evaluated the veteran, reviewed her claims file 
including her service medical records, and opined that there 
was no evidence that her uterine fibroids began in service.  
The examiner explained her findings by pointing out that the 
veteran's uterus was found to be of normal size while in 
service.

The examiner further indicated that the symptoms she 
experienced in service, along with the surgeries she 
underwent, did not cause and were not related to her uterine 
fibroids.  The examiner explained this finding by noting that 
there are no known environmental causes for uterine fibroids, 
and that the only known causes are family history and the 
fact that the veteran is an African American.  Therefore, 
none of the veteran's symptoms or treatment in service was 
considered a cause of her uterine fibroids.  Therefore, the 
examiner opined that it is unlikely that the veteran's 
uterine fibroids were caused by, or related to, her military 
service.

The Board notes that the remainder of the medical evidence of 
record only provides documentation of the veteran's ongoing 
gynecological treatment.  It does not contain information 
regarding whether her current disorder is related to military 
service.  The only opinion offered in the claims file 
relating the veteran's uterine fibroids to service is her 
own.  The Board recognizes that opinion and does not question 
her sincerity.  However, while the veteran is certainly 
capable of providing evidence of symptomatology, a layperson 
is generally not capable of opining on matters requiring 
medical knowledge, such as the degree of disability produced 
by the symptoms or the condition causing the symptoms.  See 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Espiritu v. Derwinski, 2 
Vet. App. at 494 (1992).  See also Routen, supra; Harvey v. 
Brown, 6 Vet. App. 390, 393-94 (1994).  Here, the veteran has 
not submitted any medical opinion or other medical evidence 
that supports her claim that her current diagnosis of uterine 
fibroids is related to her military service.  Thus, this 
claim for service connection for uterine fibroid cysts may 
not be granted.  38 U.S.C.A. §§ 1131, 5107(a); 38 C.F.R. §§ 
3.303, 3.310.

Consequently, as the evidence preponderates against the claim 
for service connection for uterine fibroid cysts, the 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for uterine fibroid cysts is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


